Howehh, J.
This suit is brought against the defendant, individually, *207and as tutrix of lior minor children, upon a note given by her ‘ ‘ for mules for the use of the plantation.”
The defense is that when she signed the note she was a married woman, and unauthorized by her husband or the Court to sign it, and that sho has no right to bind her minor children.
Judgment was rendered against her, individually, and as of nonsuit in her favor as tutrix.
Plaintiffs appealed, and in her answer defendant asks that the judgment against her be reversed.
The evidence in the record does not sustain the judgment against the defendant.
It is shown that she was a married woman, and it is not shown that the debt inured to her separate benefit or that of her separate property, or that she was authorized by her husband or the Court to contract. The presumption is that the debt was a community debt, until the contrary is shown.
There is no evidence to bind her as tutrix. She did not sign the note as tutrix, nor is there proof of tutorship, or that the contract inured to the special benefit of the minors.
■ The evidence is insufficient to bind the defendant, individually, or as tutrix,
It is therefore ordered, that the judgment against Mrs. S. O. Chick be reversed, and it is now ordered that plaintiffs’ demand be dismissed as of nonsuit, with costs in both courts.